Conviction for theft of cattle; punishment, three years in the penitentiary.
Appellant asked for a continuance. No exception was taken to its refusal, if in fact it was ever presented to the court. In the absence of a bill of exception complaining of such refusal, the matter is not properly before us. Martin v. State,92 Tex. Crim. 124; Miller v. State, 93 Tex.Crim. Rep..
Appellant made a motion for new trial complaining of various matters. He took a general bill of exception to the refusal of the motion. Such a bill brings nothing before us for review. Holt v. State, 98 Tex.Crim. Rep.. In such case we can only consider the sufficiency of the testimony. Modest v. State, 94 Tex.Crim. Rep..
The testimony sufficiently shows appellant's guilt. He killed a yearling in the nighttime somewhere after 1 o'clock A. M. He cut it up and put the meat in the back of Hollingsworth's car, and the head in one sack and the hide in another, which were put on the running board of said car. Without going into unnecessary details, this head and hide were identified as that of a calf belonging to the owner, who testified to his loss of a Jersey heifer calf about this time. The record presents no error. The evidence is sufficient.
The judgment will be affirmed.
Affirmed.